—In a matrimonial action in which the parties were divorced by judgment dated January 29, 1996, the defendant appeals, as limited by his brief, from so much of an amended order of the Supreme Court, Putnam County (Sweeny, J.), dated August 15, 2001, as denied that branch of his motion which was to terminate payments to the plaintiff under a qualified domestic relations order and to direct the plaintiff to return all payments made pursuant to that qualified domestic relations order.
Ordered that the amended order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied that branch of the defendant’s motion which sought to eliminate payments to the plaintiff under a qualified domestic relations order (hereinafter QDRO). There is no basis for vacating or modifying the QDRO, which is in accord with the parties’ stipulation of settlement (see Hoskins v Skojec, 265 AD2d 706).
The defendant’s remaining contention is unpreserved for appellate review. Ritter, J.P., Altman, Smith and Goldstein, JJ., concur.